DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/24/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910437471.1 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (PGPUB 20140063323).

Regarding claim 1, Yamazaki discloses a camera lens assembly comprising, sequentially from an object side to an image side of the camera lens assembly along an optical axis (Example 1 cited below but please also refer to embodiments 2-7): 
a stop (St); 
a first lens (L1) having a positive refractive power (Table 1 and [0046]), and an object-side surface of the first lens being convex (Table 1); 
a second lens (L2) having a positive refractive power (Table 1); 
a third lens (L3); 
a fourth lens (L4); 
a fifth lens (L5) having a positive refractive power (Table 1 and [0046]); 
a sixth lens (L6) having a negative refractive power (Table 1 and [0046]), and an object-side surface of the sixth lens being concave (Table 1); and 
wherein, a distance Ts along the optical axis from the stop to the object-side surface of the first lens satisfies: 
0 < Ts < 0.2 mm (Table 1 and Fig. 1).

Regarding claim 4, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly and an effective focal length f5 of the fifth lens satisfy 0.5 <f/f5 ≤ 1.52 (Table 1 where f = 3.7 and f5 = 2.58 giving 1.44).

Regarding claim 5, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly and an effective focal length f3 of the third lens satisfy -0.6 < f/f3 < 0.1 (Table 1 where f = 3.7 and f3 = -6.38 giving -0.58).

Regarding claim 6, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly, an effective focal length f1 of the first lens and an effective focal 32length f2 of the second lens satisfy f/f1+f/f2 < 1.3 (Table 1 where F = 3.7, f1 = 4.63 and f2 = 7.86 giving 1.27).

Regarding claim 7, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly, a radius of curvature R9 of the object-side surface of the fifth lens and a radius of curvature R10 of an image-side surface of the fifth lens satisfy f/R9-f/R10 < 3.0 (Table 1 gives f = 3.7, R9 = 3.328 and R10 = -2.22 giving 2.78).

Regarding claim 9, Yamazaki discloses wherein a combined focal length f123 of the first lens, the second lens and the third lens, and a spaced interval T34 along the optical axis between the third lens and the fourth lens satisfy 9 < f123/T34 < 17 (Table 1 where f123 = 4.76 and T34 = 0.4 giving 11.9).
Regarding claim 12, Yamazaki discloses a camera lens assembly comprising, sequentially from an object side to an image side of the camera lens assembly along an optical axis: 
a stop (St); 
a first lens (L1) having a positive refractive power (Table 1 and [0046]), and an object-side surface of the first lens being convex (Table 1); 
a second lens (L2) having a positive refractive power (Table 1); 
a third lens (L3); 
a fourth lens (L4); 
a fifth lens (L5) having a positive refractive power (Table 1 and [0046]); 
a sixth lens (L6) having a negative refractive power (Table 1 and [0046]), and an object-side surface of the sixth lens being concave (Table 1); and 
wherein a total effective focal length f of the camera lens assembly and an effective focal length f6 of the sixth lens satisfy -1.6 < f/f6 < -1.0 (Table 1 where f = 3.7 and f6 = -2.34 giving -1.58).

Regarding claim 14, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly and an effective focal length f5 of the fifth lens satisfy 0.5 <f/f5 ≤ 1.52 (Table 1 where f = 3.7 and f5 = 2.58 giving 1.44).

Regarding claim 15, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly and an effective focal length f3 of the third lens satisfy -0.6 < f/f3 < 0.1 (Table 1 where f = 3.7 and f3 = -6.38 giving -0.58).

Regarding claim 16, Yamazaki discloses wherein a total effective focal length f of the camera lens assembly, an effective focal length f1 of the first lens and an effective focal length f2 of the second lens satisfy f/f1+f/f2 < 1.3 (Table 1 where F = 3.7, f1 = 4.63 and f2 = 7.86 giving 1.27).

Regarding claim 17, Yamazaki discloses wherein a spaced interval T56 along the optical axis between the fifth lens and the sixth lens and a center thickness CT6 along the optical axis of the sixth lens satisfy 0.8 < T56/CT6 < 2.6 (Table 1 where T56 = 0.488 and CT6 = 0.41 giving 1.19).

Regarding claim 19, Yamazaki discloses wherein a combined focal length f123 of the first lens, the second lens and the third lens, and a spaced interval T34 along the optical axis between the third lens and the fourth lens satisfy 9 < f123/T34 < 17 (Table 1 where f123 = 4.76 and T34 = 0.4 giving 11.9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 12-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.

Regarding claim 2, Yamazaki does not disclose wherein a total effective focal length f of the camera lens assembly and a radius of curvature R 1I of the object-side surface of the sixth lens satisfy -1.0 < f/R11 < -0.5.
However, Yamazaki teaches f/R11 = -1.05 (Table 1 where f = 3.7 and R11 = -3.528). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust R11 or f of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 10, Yamazaki does not disclose wherein a distance TTL along the optical axis from the object-side surface of the first lens to an image plane of the camera lens assembly and half of a diagonal length ImgH of an effective pixel area on the image plane of the camera lens assembly satisfy TTL/ImgH < 1.5.
However, Yamazaki teaches TTL/ImgH = 1.55 (Table 1 where TTL = 4.513 and Fig. 15 where ImgH = 2.91). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the overall length of the system or the image height of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 12, Yamazaki does not disclose wherein a total effective focal length f of the camera lens assembly and half of a diagonal length ImgH of an effective pixel area on an image plane of the camera lens assembly satisfy 0.85 < ImgH/f < 1.0.
However, Yamazaki teaches ImgH/f = 0.8 (Table 1 where f = 3.7 and Fig. 15 where ImgH = 2.91). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the overall focal length of the system or the image height of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 13, Yamazaki does not disclose wherein a total effective focal length f of the camera lens assembly and a radius of curvature R 1I of the object-side surface of the sixth lens satisfy -1.0 < f/R11 < -0.5.
However, Yamazaki teaches f/R11 = -1.05 (Table 1 where f = 3.7 and R11 = -3.528). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust R11 or f of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 18, Yamazaki does not disclose wherein a spaced interval T12 along the optical axis between the first lens and the second lens, a spaced interval T23 along the optical axis between the second lens and the third lens and a sum ∑AT of spaced intervals along the optical axis between any two adjacent lenses among the first lens to the sixth lens satisfy (T12+T23) / ∑AT < 0.1.
However, Yamazaki teaches (T12+T23) / ∑AT = 0.17 (Table 1 where T12 = 0.1, T23 = .134 and ∑AT = 1.3421). The difference between the claimed range and the value taught by Yamazaki is 0.07, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the distance between one or more of adjacent lenses of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 20, Yamazaki does not disclose wherein a total effective focal length f of the camera lens assembly and half of a diagonal length ImgH of an effective pixel area on an image plane of the camera lens assembly satisfy 0.85 < ImgH/f < 1.0.
However, Yamazaki teaches ImgH/f = 0.8 (Table 1 where f = 3.7 and Fig. 15 where ImgH = 2.91). The difference between the claimed range and the value taught by Yamazaki is 0.05, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the overall focal length of the system or the image height of Yamazaki to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Hosono et al. (PGPUB 20200319430).

Regarding claim 3, Yamazaki does not disclose wherein an abbe number V4 of the fourth lens and an abbe number V5 of the fifth lens satisfy |V4-V5| < 15.
However, Hosono teaches a similar lens system having the same power arrangement of +, +, -, -, +, - (Table 10) wherein |V4-V5| < 15 (Table 6 where V4 = 19.2 and V5 = 25.8 giving 6.6).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yamazaki and Hosono such that the expression above was satisfied motivated by improving optical performance ([0106]-[0108]).



Regarding claim 8, Yamazaki does not disclose wherein a radius of curvature R5 of an object-side surface of the third lens and a radius of curvature R6 of an image-side surface of the third lens satisfy 0 < R5/R6 < 3.5.
However, Hosono teaches a similar lens system having the same power arrangement of +, +, -, -, +, - (Table 10) wherein 0 < R5/R6 < 3.5 (Table 6 where R5 = 7.291 and R6 = 3.243 giving 2.24).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yamazaki and Hosono such that the expression above was satisfied motivated by improving optical performance ([0106]-[0108]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yamazaki and Hosono such that the expression above was satisfied motivated by improving aberration correction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872